On Further Rehearing,
i This cause came on to be heard on the transcript of record from the District Court of the United States for the Middle District of Pennsylvania, and was argued by counsel;
And whereas the per curiam opinion of this Court filed November 26, 1937 inadvertently referred to the District Court’s order of July 16, 1936, whereas it should have referred to the District Court’s order of March 8, 1937,
On consideration whereof, it is now here ordered, adjudged and decreed by this Court that the said order of the said District Court dated March 8, 1937 in this cause be, and the same is hereby reversed, with costs.
The petition for rehearing filed March 26, 1938, is denied.